                                         Case 4:19-cv-04073-JST Document 123 Filed 11/10/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EAST BAY SANCTUARY COVENANT,                      Case No. 19-cv-04073-JST
                                         et al.,
                                   8                                                       ORDER DENYING LEAVE TO
                                                        Plaintiffs,                        INTERVENE AND DENYING
                                   9                                                       PRELIMINARY INJUNCTION
                                                 v.
                                  10                                                       Re: ECF No. 95
                                         WILLIAM BARR, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          One hundred twenty-eight mothers, fathers, and children who fled persecution in their

                                  15   home countries to seek asylum in the United States (“Proposed Intervenors”) now come before the

                                  16   Court. They were denied the right to apply for asylum because immigration authorities applied a

                                  17   rule that categorically denies asylum to aliens arriving at the border with Mexico unless they have

                                  18   first applied for, and have been denied, asylum in Mexico or another country through which they

                                  19   have traveled (the “Rule”). The Rule has since been vacated as unlawful , and it is no longer in

                                  20   effect. Capital Area Immigrants’ Rights Coalition v. Trump (“CAIR”), No. 19-cv-2117 (TJK),

                                  21   2020 WL 3542481, at *1 (D.D.C. Jun. 30, 2020). Nonetheless, immigration authorities have

                                  22   refused to rescind the Proposed Intervenors’ orders of removal, even though those orders were

                                  23   based on application of the unlawful Rule.

                                  24          Proposed Intervenors, who seek to intervene in this case and stay their removal from the

                                  25   United States, present a powerful case on the equities. “The Immigration and Naturalization Act

                                  26   (‘INA’) ‘deals with one of the oldest and most important themes in our Nation’s history:

                                  27   welcoming homeless refugees to our shores,’ and it ‘give[s] statutory meaning to our national

                                  28   commitment to human rights and humanitarian concerns.’ 125 Cong. Rec. 23231-32 (Sept. 6,
                                            Case 4:19-cv-04073-JST Document 123 Filed 11/10/20 Page 2 of 14




                                   1   1979).” E. Bay Sanctuary Covenant v. Trump, 349 F. Supp. 3d 838, 843 (N.D. Cal. 2018), aff’d,

                                   2   950 F.3d 1242 (9th Cir. 2020), and aff’d, 950 F.3d 1242 (9th Cir. 2020). The Court concludes,

                                   3   however, that it lacks jurisdiction over Proposed Intervenors’ claims. Judicial review of removal

                                   4   orders is “strictly limited” by statute, Ahmed v. Sessions, 695 F. App’x 290, 291 (9th Cir. 2017),

                                   5   and Proposed Intervenors’ claims do not fall within those limits. Therefore, although “the facts

                                   6   amassed by the [Proposed Intervenors] are deeply troubling,” M.M.V. v. Barr, 456 F. Supp. 3d

                                   7   193, 217 (D.D.C. 2020), this Court cannot review Proposed Intervenors’ claims. The Court

                                   8   accordingly denies their motions to intervene and for preliminary injunction.

                                   9   I.      BACKGROUND

                                  10           The background of this case is set forth in an earlier order granting Plaintiffs’ motion for a

                                  11   preliminary injunction enjoining the continued implementation and enforcement of the challenged

                                  12   “Asylum Eligibility and Procedural Modifications” Rule. E. Bay Sanctuary Covenant v. Barr, 385
Northern District of California
 United States District Court




                                  13   F. Supp. 3d 922 (N.D. Cal. 2019). The Court summarizes only the relevant details here.

                                  14           A.     The Challenged Rule and Procedural History of This Case

                                  15           On July 16, 2019, the Department of Justice (“DOJ”) and the Department of Homeland

                                  16   Security (“DHS”) published a joint interim final rule, entitled “Asylum Eligibility and Procedural

                                  17   Modifications” (the “Rule”). 84 Fed. Reg. 33,829 (July 16, 2019) (codified at 8 C.F.R. pts. 208,

                                  18   1003, 1208). The effect of the Rule is to categorically deny asylum to most persons entering the

                                  19   United States at the southern border if they have not first applied for asylum in Mexico or another

                                  20   third country through which they have passed. Id. In promulgating the Rule, the agencies invoked

                                  21   their authority to establish conditions consistent with 8 U.S.C. § 1158. 84 Fed. Reg. at 33,834.

                                  22           The Rule makes changes to the standards and procedures that are used in “expedited

                                  23   removal” proceedings. See 8 U.S.C. § 1225(b)(1). “An applicant [for admission to the United

                                  24   States] is subject to expedited removal if . . . the applicant (1) is inadmissible because he or she

                                  25   lacks a valid entry document; (2) has not ‘been physically present in the United States

                                  26   continuously for the 2-year period immediately prior to the date of the determination of

                                  27   inadmissibility’; and (3) is among those whom the Secretary of Homeland Security has designated

                                  28   for expedited removal.” Dep’t of Homeland Sec. v. Thuraissigiam, 140 S. Ct. 1959, 1964-65
                                                                                          2
                                         Case 4:19-cv-04073-JST Document 123 Filed 11/10/20 Page 3 of 14




                                   1   (2020) (quoting 8 U.S.C. §§ 1225(b)(1)(A)(i), (iii)(I)-(II)). Applicants determined to fall within

                                   2   these categories shall be “removed from the United States without further hearing or review unless

                                   3   the alien indicates either an intention to apply for asylum under [8 U.S.C. § 1158] or a fear of

                                   4   persecution.” 8 U.S.C. § 1225(b)(1)(A)(i).

                                   5          If an applicant expresses an intent to seek asylum, that person is referred to an asylum

                                   6   officer for a credible fear interview to determine whether the applicant “has a credible fear of

                                   7   persecution.” Id. § 1225(b)(1)(B)(v). To have a credible fear, “there [must be] a significant

                                   8   possibility, taking into account the credibility of the statements made by the alien in support of the

                                   9   alien’s claim and such other facts as are known to the officer, that the alien could establish

                                  10   eligibility for asylum.” Id. Applicants who demonstrate a credible fear as a basis for asylum,

                                  11   withholding of removal, or protection under the Convention Against Torture (“CAT”), are

                                  12   generally placed in full removal proceedings for further adjudication of their claims. Id.
Northern District of California
 United States District Court




                                  13   § 1225(b)(1)(B)(ii); 8 C.F.R. § 208.30(e)(2)-(3), (f). By contrast, if the officer concludes that no

                                  14   credible fear exists, applicants are “removed from the United States without further hearing or

                                  15   review,” except for an expedited review by an Immigration Judge (“IJ”), which is ordinarily

                                  16   concluded within 24 hours and must be concluded within 7 days. 8 U.S.C. § 1225(b)(1)(B)(iii)(I),

                                  17   (III); see also 8 C.F.R. § 1208.30(g).

                                  18          The Rule significantly changes this process in certain respects. Under the Rule, “any alien

                                  19   who enters, attempts to enter, or arrives in the United States across the southern land border on or

                                  20   after July 16, 2019, after transiting through at least one country outside the alien’s country of

                                  21   citizenship, nationality, or last lawful habitual residence en route to the United States, shall be

                                  22   found ineligible for asylum.” 8 C.F.R. § 208.13(c)(4). The Rule provides three exceptions. First,

                                  23   the Rule does not apply if the alien “applied for protection from persecution or torture in at least

                                  24   one country . . . through which the alien transited en route to the United States, and the alien

                                  25   received a final judgment denying the alien protection in such country.” Id. § 208.13(c)(4)(i).

                                  26   Second, the Rule exempts “victim[s] of a severe form of trafficking in persons,” as defined in 8

                                  27   C.F.R. § 214.11. Id. § 208.13(c)(4)(ii). Finally, the Rule does not apply if “[t]he only countries

                                  28   through which the alien transited en route to the United States were, at the time of the transit, not
                                                                                          3
                                         Case 4:19-cv-04073-JST Document 123 Filed 11/10/20 Page 4 of 14




                                   1   parties to [the 1951 Convention, the 1967 Protocol, or CAT].” Id. § 208.13(c)(4)(iii). In sum,

                                   2   except for qualifying trafficking victims, the Rule requires any alien transiting through a third

                                   3   country that is a party to one of the above agreements to apply for protection and receive a final

                                   4   denial prior to entering through the southern border and seeking asylum relief in the United States.

                                   5          The Rule also sets forth special procedures for how the mandatory bar applies in expedited

                                   6   removal proceedings. In general, “if an alien is able to establish a credible fear of persecution but

                                   7   appears to be subject to one or more of the mandatory [statutory] bars to applying for, or being

                                   8   granted, asylum . . . [DHS] shall nonetheless place the alien in proceedings under [8 U.S.C.

                                   9   § 1229a] for full consideration of the alien’s claim.” 8 C.F.R. § 208.30(e)(5)(i). An alien subject

                                  10   to the Rule’s third country bar, however, is automatically determined to lack a credible fear of

                                  11   persecution. Id. § 208.30(e)(5)(iii). The asylum officer must then consider whether the alien

                                  12   demonstrates a reasonable fear of persecution or torture (as necessary to support a claim for
Northern District of California
 United States District Court




                                  13   withholding of removal or CAT protection). Id. The alien may seek review from an IJ, on the

                                  14   expedited timeline described above, of the determination that the Rule’s mandatory bar applies

                                  15   and that the alien lacks a reasonable fear of persecution or torture. Id. § 1208.30(g)(1)(ii).

                                  16          Plaintiffs East Bay Sanctuary Covenant, Al Otro Lado, Innovation Law Lab, and Central

                                  17   American Resource Center filed this lawsuit against relevant federal agencies and agency officials

                                  18   on July 16, 2019, the day the Rule went into effect. ECF No. 1. On July 24, 2019, the Court

                                  19   granted Plaintiffs’ motion for a preliminary injunction, finding that Plaintiffs were likely to

                                  20   succeed on the merits of their claims that the rule was substantively invalid, that the Rule was

                                  21   arbitrary and capricious, and that there were serious questions as to Defendants’ attempts to rely

                                  22   on the foreign affairs and good cause exceptions to notice and comment rulemaking requirements.

                                  23   ECF No. 42. Defendants appealed the Court’s order to the Ninth Circuit on July 29, 2019, ECF

                                  24   No. 46, and again on September 10, 2019, ECF No. 75, after the Court restored the nationwide

                                  25   scope of the injunction, ECF No. 73. On August 26, 2019, Defendants applied to the United

                                  26   States Supreme Court for an emergency stay of the preliminary injunction pending resolution of

                                  27   their appeal. Barr v. E. Bay Sanctuary Covenant, No. 19A230 (Aug. 26, 2019). The Supreme

                                  28   Court granted Defendants’ request and stayed the order granting the preliminary injunction and
                                                                                          4
                                           Case 4:19-cv-04073-JST Document 123 Filed 11/10/20 Page 5 of 14




                                   1   order restoring the injunction’s nationwide scope. Id. (Sept. 11, 2019). The Supreme Court’s stay

                                   2   remains in effect “pending disposition of the Government’s appeal in the United States Court of

                                   3   Appeals for the Ninth Circuit and disposition of the Government’s petition for a writ of certiorari,

                                   4   if such a writ is sought.” Id.

                                   5          On July 6, 2020, the Ninth Circuit affirmed both preliminary injunction orders, holding

                                   6   that the Rule was “not in accordance with law” and that the injunctions properly “cover[ed] the

                                   7   four states along our border with Mexico.” E. Bay Sanctuary Covenant v. Barr, 964 F.3d 832, 857

                                   8   (9th Cir. 2020). On October 5, 2020, Defendants filed a petition for rehearing en banc, E. Bay

                                   9   Sanctuary Covenant, Nos. 19-16487, 19-16773, ECF No. 117 (9th Cir. Oct. 5, 2020), which

                                  10   remains pending.

                                  11          B.      Related Litigation

                                  12          Proposed Intervenor’s motion implicates certain other federal cases related to the
Northern District of California
 United States District Court




                                  13   challenged Rule. Because the parties rely on these cases’ procedural histories to support their

                                  14   arguments before this Court, the Court summarizes them briefly here.1

                                  15          In CAIR v. Trump, two consolidated cases brought by immigrants’ rights organizations and

                                  16   individual asylum seekers challenged the Rule, contending that it was contrary to the INA,

                                  17   arbitrary and capricious, and issued without adherence to proper notice and comment procedures.

                                  18   2020 WL 3542481, at *1. The court granted plaintiffs’ motions for summary judgment, finding

                                  19   that exemptions to the Administrative Procedure Act’s (“APA”) notice-and comment procedures

                                  20   did not apply, and thus Defendant’s issuance of the Rule without adherence to those requirements

                                  21   meant that “they issued the rule ‘without observance of procedure required by law.’” Id. at *21

                                  22   (quoting 5 U.S.C. § 706). Having found the Rule enacted unlawfully, the court held that vacatur

                                  23   was the appropriate remedy and vacated the Rule. Id. at *23.

                                  24          In M.M.V. v. Barr, individual plaintiffs “d[id] not challenge the [Rule] directly,” but rather

                                  25   challenged “written regulations, directives, or procedures . . . issued by the administration to

                                  26

                                  27   1
                                        Judge Cooper provides a further useful description of the cases before the District of Columbia
                                  28   courts in D.A.M. v. Barr, Case No. 20-cv-1321 (CRC), 2020 WL 5525056, at *2-4 (D.D.C. Sept.
                                       15, 2020).
                                                                                       5
                                         Case 4:19-cv-04073-JST Document 123 Filed 11/10/20 Page 6 of 14




                                   1   implement and enforce the new asylum restrictions.” 456 F. Supp. 3d at 199. On April 27, 2020,

                                   2   that court granted Defendants’ partial motion to dismiss, finding all but one of the challenged

                                   3   policies related to the Rule were unwritten policies which the court lacked jurisdiction to review.

                                   4   Id. at 209-20. The plaintiffs’ motion to stay their removals pending appeal was denied. Order,

                                   5   M.M.V. v. Barr, No. 20-5106, 2020 WL 2515998 (D.C. Cir. May 15, 2020) (per curiam).

                                   6          Finally, in D.A.M. v. Barr, petitioners filed a complaint and petition for habeas corpus

                                   7   alleging originally that the government’s plan to remove them from the United States during the

                                   8   COVID-19 pandemic would violate the Constitution and the APA. Case No. 20-cv-1321 (CRC),

                                   9   2020 WL 5525056, at *3 (D.D.C. Sept. 15, 2020). Following the decision in CAIR, petitioners

                                  10   amended their complaint to argue that their removal orders – issued subject to the vacated Rule –

                                  11   were no longer lawful, and sought entry of a TRO on that basis. Id. As in M.M.V., the court held

                                  12   that because petitioners’ claims fell within the scope of 8 U.S.C. § 1252(a)(2)(A) and were not
Northern District of California
 United States District Court




                                  13   subject to an exception under Section 1252(e), the court lacked jurisdiction. Id. at *5, *10. In

                                  14   light of that conclusion, the court found that petitioners were unlikely to succeed on the merits on

                                  15   their claim and denied entry of a TRO. Id. at *12, *14.

                                  16          The D.A.M. court ordered that plaintiffs’ removals be administratively stayed for seven

                                  17   days in order for them to seek emergency relief from the circuit court. D.A.M., No. 20-cv-1321

                                  18   (CRC) (D.D.C. Sept. 15, 2020). On September 17, 2020, with their notice of appeal, appellants

                                  19   filed an emergency motion to stay the district court’s underlying order, and the D.C. Circuit

                                  20   ordered that appellants removal from the country be administratively stayed pending further order

                                  21   from the court. D.A.M. v. Barr, No. 20-5281, Dkt. No. 1862170 (D.C. Cir. Sept. 17, 2020). On

                                  22   September 30, 2020, the emergency motion for a stay was denied and the administrative stay

                                  23   dissolved. D.A.M. v. Barr, No. 20-5281, 2020 WL 6140502, at *1 (D.C. Cir. Sept. 30, 2020). On

                                  24   October 1, 2020, appellants filed another emergency motion to stay pending their motion for en

                                  25   banc reconsideration, and on October 2, 2020, the court granted another administrative stay

                                  26   pending disposition of that motion. Id., Dkt. No. 1864701. On October 16, 2020, the motion for

                                  27   en banc reconsideration was denied and the emergency motion for a stay was dismissed as

                                  28   moot. D.A.M. v. Barr, No. 20-5281, 2020 WL 6140504, at *1 (D.C. Cir. Oct. 16, 2020).
                                                                                         6
                                           Case 4:19-cv-04073-JST Document 123 Filed 11/10/20 Page 7 of 14




                                   1          C.      Proposed Intervenors’ Motion for Relief

                                   2          As noted above, Proposed Intervenors are parents and children, most of whom are

                                   3   currently detained at Family Residential Centers in Pennsylvania and Texas, who have fled

                                   4   persecution in their home countries and sought asylum in the United States. ECF No. 95 at 7.

                                   5   They are all subject to final orders of removal issued pursuant to the Rule.2 Id. Each of them is

                                   6   also a party to either one or both of M.M.V. and/or D.A.M. Id. at 8. As set forth above, their

                                   7   removal orders have previously been stayed by one or more courts, but those stays have now all

                                   8   been vacated or have expired.

                                   9          On October 16, 2020, immediately following the lifting of the administrative stay by the

                                  10   D.C. Circuit in D.A.M., Proposed Intervenors filed an emergency motion in this case seeking leave

                                  11   to intervene, the issuance of a temporary restraining order, and a preliminary injunction enjoining

                                  12   Defendants from taking any action to remove Proposed Intervenors from the United States. ECF
Northern District of California
 United States District Court




                                  13   No. 95. They also filed a motion for an administrative stay pending the adjudication of their

                                  14   motion to intervene. ECF No. 96.

                                  15          On October 17, 2020, the Court issued an order granting a temporary restraining order

                                  16   enjoining Defendants or their agents from removing Proposed Intervenors from the United States.

                                  17   ECF No. 98 at 8. Acknowledging that Defendants had not had the opportunity to submit an

                                  18   opposition, the Court found that “specific facts in an affidavit or a verified complaint clearly show

                                  19   that immediate and irreparable injury, loss, or damage will result to the movant[s].” Id. (quoting

                                  20   Fed. R. Civ. P. 65(b)(1)(A). The Court further ordered Defendants to show cause why a

                                  21   preliminary injunction should not issue to enjoin them from taking action to remove Proposed

                                  22   Intervenors. Id. at 9. The Court recognized that its jurisdiction was uncertain, but noted that “[a]

                                  23   federal district court may issue an injunction to preserve the status quo even when subject matter

                                  24   jurisdiction is disputed or unclear.” Id. at 3 (citing United States v. United Mine Workers of Am.,

                                  25   330 U.S. 258, 293 (1947)). The Court therefore issued a TRO “pending further examination of its

                                  26

                                  27   2
                                         Two Proposed Intervenors are the mothers of children who are subject to final orders of removal
                                  28   issued under the Rule. ECF No. 95 at 7. These mothers move for intervention and injunctive
                                       relief on their children’s behalf. Id.
                                                                                      7
                                             Case 4:19-cv-04073-JST Document 123 Filed 11/10/20 Page 8 of 14




                                   1   jurisdiction.” Id.

                                   2            Defendants submitted an opposition, ECF No. 110, and Proposed Intervenors replied, ECF

                                   3   No. 112. The Court held a hearing on the motion on October 29, 2020.

                                   4   II.      LEGAL STANDARD

                                   5            Federal Rule of Civil Procedure 24(a)(2) provides for intervention as a matter of right

                                   6   where the potential intervenor “claims an interest relating to the property or transaction that is the

                                   7   subject of the action, and is so situated that disposing of the action may as a practical matter

                                   8   impair or impede the movant’s ability to protect its interest, unless existing parties adequately

                                   9   represent that interest.” The Ninth Circuit has summarized the requirements for intervention as of

                                  10   right under Rule 24(a)(2) as follows:

                                  11                   (1) [T]he [applicant’s] motion must be timely; (2) the applicant must
                                                       have a ‘significantly protectable’ interest relating to the property or
                                  12                   transaction which is the subject of the action; (3) the applicant must
Northern District of California
 United States District Court




                                                       be so situated that the disposition of the action may as a practical
                                  13                   matter impair or impede its ability to protect that interest; and (4) the
                                                       applicant’s interest must be inadequately represented by the parties
                                  14                   to the action.
                                  15   Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836, 841 (9th Cir. 2011) (quoting

                                  16   California ex rel. Lockyer v. United States, 450 F.3d 436, 440 (9th Cir. 2006)). Proposed

                                  17   intervenors must satisfy all four criteria, as “[f]ailure to satisfy any one of the requirements is fatal

                                  18   to the application.” Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 950 (9th Cir. 2009).

                                  19            In evaluating motions to intervene, “courts are guided primarily by practical and equitable

                                  20   considerations, and the requirements for intervention are broadly interpreted in favor of

                                  21   intervention.” United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004). “Courts are

                                  22   to take all well-pleaded, nonconclusory allegations in the motion to intervene, the proposed

                                  23   complaint or answer in intervention, and declarations supporting the motion as true absent sham,

                                  24   frivolity or other objections.” Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 820 (9th

                                  25   Cir. 2001). Nonetheless, “the applicant bears the burden of showing that each of the four elements

                                  26   is met.” Freedom from Religion Found., 644 F.3d at 841; see also Smith v. L.A. Unified Sch.

                                  27   Dist., 830 F.3d 843, 853 (9th Cir. 2016).

                                  28            “Permissive intervention,” by contrast, “is committed to the broad discretion of the district
                                                                                           8
                                         Case 4:19-cv-04073-JST Document 123 Filed 11/10/20 Page 9 of 14




                                   1   court.” Orange Cnty. v. Air Cal., 799 F.2d 535, 539 (9th Cir. 1986). Federal Rule of Civil

                                   2   Procedure 24(b) “requires (1) an independent ground for jurisdiction; (2) a timely motion; and (3)

                                   3   a common question of law and fact between the movant’s claim or defense and the main action.”

                                   4   Freedom from Religion Found., 644 F.3d at 843 (citations omitted). “Where a putative intervenor

                                   5   has met these requirements, the court may also consider other factors in the exercise of its

                                   6   discretion.” Perry, 587 F.3d at 955. Additionally, “the court must consider whether the

                                   7   intervention will unduly delay or prejudice the adjudication of the original parties’ rights.” Fed.

                                   8   R. Civ. P. 24(b)(3).

                                   9           The Court applies a familiar four-factor test on both a motion for a temporary restraining

                                  10   order and a motion for a preliminary injunction. See Stuhlbarg Int’l Sales Co. v. John D. Brush &

                                  11   Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). Preliminary relief is “an extraordinary remedy that

                                  12   may only be awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v.
Northern District of California
 United States District Court




                                  13   Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). To obtain preliminary injunctive relief, the

                                  14   moving party must show: (1) a likelihood of success on the merits; (2) a likelihood of irreparable

                                  15   harm to the moving party in the absence of preliminary relief; (3) that the balance of equities tips

                                  16   in favor of the moving party; and (4) that an injunction is in the public interest. Id. at 20.

                                  17   “[S]erious questions going to the merits and a balance of hardships that tips sharply towards the

                                  18   plaintiff can support issuance of a preliminary injunction, so long as the plaintiff also shows that

                                  19   there is a likelihood of irreparable injury and that the injunction is in the public interest.” All. for

                                  20   the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011) (internal quotation marks

                                  21   omitted).

                                  22   III.    DISCUSSION

                                  23           In issuing the TRO, the Court found that Proposed Intervenors established serious

                                  24   questions going to the merits of their request to intervene, particularly in light of the “practical and

                                  25   equitable considerations” and because “the requirements for intervention are broadly interpreted in

                                  26   favor of intervention.” ECF No. 98 at 7 (quoting Alisal, 370 F.3d at 919). However, with the

                                  27   benefit of full briefing, the Court now finds that intervention is not appropriate because Proposed

                                  28   Intervenors lack an interest which is “protectable” by this Court.
                                                                                           9
                                           Case 4:19-cv-04073-JST Document 123 Filed 11/10/20 Page 10 of 14




                                   1           “Whether an applicant for intervention as of right demonstrates sufficient interest in an

                                   2   action is a ‘practical, threshold inquiry,’ and ‘[n]o specific legal or equitable interest need be

                                   3   established.’” Nw. Forest Res. Council v. Glickman, 82 F.3d 825, 837 (9th Cir. 1996) (quoting

                                   4   Greene v. United States, 996 F.2d 973, 976 (9th Cir. 1993)). What an applicant must demonstrate

                                   5   instead is a “significant protectable interest,” by establishing that the asserted interest is

                                   6   “protectable under some law and that there is a relationship between the legally protected interest

                                   7   and the claims at issue.” Citizens for Balanced Use v. Montana Wilderness Ass’n, 647 F.3d 893,

                                   8   897 (9th Cir. 2011). If a proposed intervenor cannot show that desired remedies remain available,

                                   9   such requests for relief “cannot implicate a significant protectable interest.” Donnelly v.

                                  10   Glickman, 159 F.3d 405, 411 (9th Cir. 1998).

                                  11           Proposed Intervenors say that because they are “subject to removal orders as a result of the

                                  12   Rule, . . . therefore they have an interest directly relating to the subject of the litigation.” ECF No.
Northern District of California
 United States District Court




                                  13   112 at 12. They argue that this interest is protectable if an order of this Court finds the rule invalid

                                  14   and vacates it, and “order[s] Defendants to set aside Intervenors’ removal orders and provide them

                                  15   access to the asylum process to which they would have been entitled absent the Rule.” Id.

                                  16   Proposed Intervenors point to Ninth Circuit and D.C. Circuit case law establishing that “when a

                                  17   rule violates the Administrative Procedures Act (‘APA’), the court may vacate adverse agency

                                  18   decisions or decisions taken pursuant to the unlawful rule.” Id. at 8, 12-14.

                                  19           The difficulty with Proposed Intervenors’ argument is that the Court lacks jurisdiction to

                                  20   adjudicate their claims. In Title 8, Section 1252 of the INA, “Congress sharply circumscribed

                                  21   judicial review of the expedited removal process.” Thuraissigiam v. U.S. Dep’t of Homeland Sec.,

                                  22   917 F.3d 1097, 1101 (9th Cir.), rev’d on other grounds and remanded, 140 S. Ct. 1959 (2020).

                                  23   Pursuant to Section 1252, “[N]o court shall have jurisdiction to review . . . any individual

                                  24   determination [or] . . . the application of § 1225(b)(1) to individual aliens” outside of the review

                                  25   permitted by the habeas review provision, Section 1252(e). 8 U.S.C. § 1252(a)(2)(A)(iii).3

                                  26

                                  27   3
                                         These provisions are often referred to as the “jurisdiction-stripping” provisions of the INA. See,
                                  28   e.g., E. Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1270 (9th Cir. 2020).

                                                                                          10
                                         Case 4:19-cv-04073-JST Document 123 Filed 11/10/20 Page 11 of 14




                                   1   “Under § 1252(e)(2), a person in expedited removal proceedings may file a habeas petition in

                                   2   federal district court to contest three DHS determinations: whether the person is a noncitizen,

                                   3   whether he ‘was ordered removed’ via expedited removal, and whether he is a lawful permanent

                                   4   resident or has another status exempting him from expedited removal.” Thuraissigiam, 917 F.3d

                                   5   at 1101 (citing 8 U.S.C. § 1252(e)(2)(A)-(C)). Review of whether a petitioner “was ordered

                                   6   removed” is “limited to whether such an order in fact was issued and whether it relates to the

                                   7   petitioner.” 8 U.S.C. § 1252(e)(5). “There shall be no review of whether the alien is actually

                                   8   inadmissible or entitled to any relief from removal.” Id. The law permits an action challenging

                                   9   the “validity of the system,” id. § 1252(e)(3), but it must be commenced in the District for the

                                  10   District of Columbia, id. Here, Proposed Intervenors do not dispute that they are noncitizens, they

                                  11   were “ordered removed” via expedited removal, and they do not have lawful permanent resident

                                  12   status or another status exempting them from expedited removal. Thus, the Court lacks
Northern District of California
 United States District Court




                                  13   jurisdiction over their claims.

                                  14          The sum total of Proposed Intervenors’ argument regarding the Court’s jurisdiction is that

                                  15   “Defendants’ actions violate the APA, which is a classic federal question over which this Court

                                  16   has jurisdiction under 28 U.S.C. § 1331” and that “Section 1252(a)(2)(A) was created to insulate

                                  17   four specific, discretionary types of decisions from judicial review: as applied challenges to

                                  18   removal orders, see 8 U.SC. § 1252(a)(2)(A)(i)-(iii) and ‘procedures and policies adopted by the

                                  19   Attorney General to implement the provisions of section 1225(b)(1),’ see 8 U.S.C.

                                  20   § 1252(a)(2)(A)(iv).” ECF No. 112 at 19. They argue that by “intervening in this case, [they] are

                                  21   not making as applied challenges to their removal orders.” Id. Rather, they argue, their motion is

                                  22   an attack on a process that deprived them of a credible fear determination based on a Rule that has

                                  23   now been vacated. See id. at 7 (“After the District Court for the District of Columbia held that the

                                  24   Rule was unlawful and vacated it without qualification, rendering it void ab initio, Defendants

                                  25   refused to provide the Intervenors access to the asylum process that they would have had the right

                                  26   to access absent the vacated Rule.”); see also id. at 20 (contending that as Proposed Intervenors

                                  27   “seek to join this action and challenge their removal alongside the Rule, they are not making as

                                  28   applied challenges to their individual removal orders” (emphasis added)).
                                                                                        11
                                         Case 4:19-cv-04073-JST Document 123 Filed 11/10/20 Page 12 of 14




                                   1            Thuraissigiam forecloses this argument. There, the plaintiff argued that DHS’s credible

                                   2   fear screening had deprived him “‘of a meaningful right to apply for asylum’ and other forms of

                                   3   relief, in violation of 8 U.S.C. § 1225(b)(1), its implementing regulations, and the United States

                                   4   Convention Against Torture.” Thuraissigiam, 917 F.3d at 1102. He also argued that the asylum

                                   5   officer and IJ violated those statutes “by applying an incorrect legal standard” to Thuraissigiam’s

                                   6   credible fear application. Id. The Ninth Circuit held that the district court lacked jurisdiction to

                                   7   review “the statutory, regulatory, and constitutional claims raised in his habeas petition.” Id. at

                                   8   1103. Rather, the court held, “Section 1252(e)(2), including Subsection (B), limits a district court

                                   9   to reviewing three basic factual determinations related to an expedited removal order” and

                                  10   “[b]ecause Thuraissigiam’s petition [did] not challenge any of those determinations, § 1252(e)(2)

                                  11   [did] not authorize jurisdiction over the petition.” Id. The same result obtains here. Because the

                                  12   substance of the relief Proposed Intervenors request is identical to that which would be sought
Northern District of California
 United States District Court




                                  13   through judicial review of a removal order – that the Court will “vacate[] the Rule” and “order

                                  14   Defendants to set aside Intervenors’ removal orders and provide them access to the asylum process

                                  15   to which they would have been entitled absent the Rule,” ECF No. 112 at 12 – the Court lacks

                                  16   jurisdiction to provide such review.

                                  17          Proposed Intervenors point to Ninth Circuit administrative law cases holding that a court

                                  18   may vacate a rule as void if it is found to have violated the APA. ECF No. 112 at 12; see also

                                  19   W.C. v. Bowen, 807 F.2d 1502, 1505 (9th Cir. 1987). Proposed Intervenors then point to four

                                  20   other cases where courts have “held similarly in the immigration context.” ECF No. 112 at 13.

                                  21   Unfortunately, these cases do not address the Section 1252 jurisdictional restrictions which

                                  22   proscribe review by this Court. S.A. v. Trump involved a challenge to DHS’s termination of the

                                  23   CAM Parole Program and decision to rescind prior conditional approvals of parole. No. 18-cv-

                                  24   03539-LB, 2019 WL 990680, at *2 (N.D. Cal. Mar. 1, 2019). That legal change applied to

                                  25   potential migrants, and none of the plaintiffs in that case were subject to orders of removal. Id.

                                  26   The remaining three cases cited by Proposed Intervenors are also distinguishable as they were

                                  27   brought before the District Court for the District of Columbia, the only venue in which Congress

                                  28   has allowed claims involving challenges to the “validity of the system.” 8 U.S.C. § 1252(e)(3)(A).
                                                                                         12
                                           Case 4:19-cv-04073-JST Document 123 Filed 11/10/20 Page 13 of 14




                                   1   In each of these cases, the court found that the requirements of Section 1252(e)(3)(A) were met.

                                   2   See L.M.-M. v. Cuccinelli, 442 F. Supp. 3d 1, 18-19 (D.D.C. 2020); see also Grace v. Whitaker,

                                   3   344 F. Supp. 3d 96, 108 (D.D.C. 2018), aff'd in part, rev'd in part and remanded sub nom. Grace

                                   4   v. Barr, 965 F.3d 883 (D.C. Cir. 2020) (“[T]he second proceeding available for judicial review is a

                                   5   systemic challenge to the legality of a ‘written policy directive, written policy guideline, or written

                                   6   procedure issued by or under the authority of the Attorney General to implement’ the expedited

                                   7   removal process. Jurisdiction to review such a systemic challenge is vested solely in the United

                                   8   States District Court for the District of Columbia.” (citations omitted)); Make the Road New York

                                   9   v. McAleenan, 405 F. Supp. 3d 1, 28 (D.D.C. 2019) (expressing “little doubt” that Plaintiffs’

                                  10   claims qualified for review before the D.C. District Court under Section 1252). None of these

                                  11   cases changes the Court’s conclusion that it lacks jurisdiction.

                                  12             The Court takes no pleasure in this holding. “[T]he facts amassed by the plaintiffs are
Northern District of California
 United States District Court




                                  13   deeply troubling, and . . . Congress has been too parsimonious with judicial review in an area

                                  14   where individual lives and liberty are at stake.” M.M.V., 456 F. Supp. at 217. The Court respects

                                  15   the limitations on its jurisdiction set by Congress, but feels compelled to observe that Defendants

                                  16   may now remove Proposed Intervenors from the United States after denying them the right to

                                  17   apply for asylum based on an illegal rule. To put it mildly, that result is both “unsatisfying” and

                                  18   “unduly harsh.” Garcia de Rincon v. Dep’t of Homeland Sec., 539 F.3d 1133, 1142 (9th Cir.

                                  19   2008).4

                                  20                                               CONCLUSION

                                  21             For the foregoing reasons, the Court finds that Proposed Intervenors cannot establish a

                                  22   protectable interest and therefore denies their motion for preliminary injunction and motion to

                                  23   intervene. The Court’s prior temporary restraining order will remain in effect through and

                                  24   ///

                                  25   ///

                                  26   ///

                                  27

                                  28
                                       4
                                           In light of this conclusion, the Court need not reach the parties’ remaining arguments.

                                                                                          13
                                           Case 4:19-cv-04073-JST Document 123 Filed 11/10/20 Page 14 of 14




                                   1   including November 14, 2020 to permit Proposed Intervenors to seek emergency relief in the

                                   2   Ninth Circuit.5

                                   3           IT IS SO ORDERED.

                                   4   Dated: November 10, 2020
                                                                                      ______________________________________
                                   5
                                                                                                    JON S. TIGAR
                                   6                                                          United States District Judge

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   5
                                        The Court encourages the parties to negotiate an expedited briefing schedule to eliminate the
                                  28   unnecessary urgency that characterized Proposed Intervenors’ original motion.

                                                                                       14
